                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF RHODE ISLAND


 UNITED STATES OF AMERICA                    Case No. 1:20-MJ-00034-LDA
             v.
 DAVID ADLER STAVELEY, a/k/a
 “Kurt Sanborn,” a/k/a “David
 Sanborn”


           GOVERNMENT’S MOTION TO AMEND ORDER OF RELEASE
             TO ADD CONDITION OF HOME CONFINEMENT WITH
                       ELECTRONIC MONITORING

      The Government respectfully requests that the Court amend the conditions of

release it imposed upon defendant David Staveley (“Staveley”) to add the condition of

home confinement with electronic monitoring. The Government seeks this relief

because defendant violated the conditions of release set by this Court a mere three days

after his arrest by traveling to Connecticut without permission to do so. Defendant’s

willful disregard of the Court’s order, together with the danger to the community and

risk of flight he poses, warrants much more stringent conditions of release.

                    Defendant’s Violation of Condition of Release

      Following defendant’s initial appearance on May 5, 2020, the Court set

conditions of release which, among other things, prohibited defendant from traveling

outside the State of Massachusetts (or Rhode Island, for court appearances or to meet

with counsel) without first obtaining permission of the Probation Department or the

Court. The Court was very clear in expressing to defendant that it viewed the alleged

conduct underlying this case as very serious and that it would not tolerate any
violations of the release conditions set by the Court. Less than three days later,

defendant blatantly violated the conditions of release by travelling without

authorization to Connecticut where he showed up uninvited to the house of a former

girlfriend.

       As detailed in the attached Affidavit of FBI Special Agent Christina Grady, on

the morning of May 8, 2020, C.P., a resident of Essex, Connecticut, contacted Agent

Grady and stated that she had been dating Staveley for a short period of time prior to

his arrest in this case on May 5, 2020. C.P. did not know much about Staveley and

believed him to be an “Intelligence Officer” with the United States Navy. Upon learning

of Staveley’s arrest, C.P. found information online concerning his prior arrests,

including articles concerning Staveley’s harassment of other women. C.P. informed

Staveley that she did not want to see him anymore and Staveley responded with a

barrage of telephone calls and text messages, indicating his desire to see her. C.P. was

concerned for her safety and contacted Agent Grady, who advised C.P. to contact local

law enforcement if she had concerns for her safety.

       At approximately 1:20 p.m. on May 8, 2020, C.P. again contacted Agent Grady.

C.P. stated that shortly beforehand, Staveley unexpectedly arrived at her house in

Connecticut. She allowed him to enter the house and had a brief conversation with

Staveley before telling him that she had been in touch with a female law enforcement

official about his conduct toward her after which Staveley appeared to be in a rush to

leave. Staveley requested C.P. not to notify law enforcement that he came to her house.

As Staveley was leaving, C.P. told him that she would pray for him. Staveley responded

                                             2
by stating: “No, you need to pray for them.” C.P. understood this to be a veiled threat

against law enforcement officials. C.P. informed Agent Grady that she was afraid that

Staveley would hurt her.

       C.P. further stated that prior to Staveley’s arrival at her house on May 8, 2020,

she informed Scott Wisner, a friend of C.P. who is a Detective with the Connecticut

State Police, of her concerns about Staveley. When Staveley arrived at her house on May

8, 2020, for her own protection, C.P. sent Wisner a text message stating: “He’s at my

house he just showed up” and then “He’s leaving said fight say anything can you call

fbi boston please.” Wisner then sent a text to CP: “You should ask him to leave, and if

you need police call 911 and advise that there’s an unwanted party there.” C.P. replied

to this text by writing: “He left. Said not to tell I’m Calling fbi now. Omg I’m shaking

holy carp [crap].”

                                    Argument

       More stringent conditions of pretrial release are necessary as Staveley has

demonstrated an unwillingness to abide by the Court’s directives, is a danger to the

community and poses a risk of flight. “A person who has been released under section

3142 . . . and who has violated a condition of his release, is subject to a revocation of

release, an order of detention, and a prosecution for contempt of court.” 18 U.S.C.

§ 3148(a). Upon motion of the government, the judicial officer shall enter an order for

revocation and detention, if after a hearing, the judicial officer:

       (1) finds that there is--
           (A) probable cause to believe that the person has committed a
           Federal, State, or local crime while on release; or

                                              3
          (B) clear and convincing evidence that the person has violated any
          other condition of release; and
      (2) finds that--
          (A) based on the factors set forth in section 3142(g) of this title,
          there is no condition or combination of conditions of release that
          will assure that the person will not flee or pose a danger to the
          safety of any other person or the community; or
          (B) the person is unlikely to abide by any condition or combination
          of conditions of release.

Id.

      “A finding of probable cause pursuant to the first prong gives rise to a rebuttable

presumption that no conditions will assure that the person will not pose a danger to the

safety of the community under the second prong.” United States v. Gennaco, 834

F.Supp.2d 38, 40 (D. Mass. 2011) (upholding the revocation of the defendant’s bond

based upon the judicial officer’s finding that there was probable cause to believe the

defendant committed another crime while on pre-trial release, that the defendant

violated the travel restriction, and the defendant violated the no-contact order with

respect to victims or potential victims). The defendant may rebut the presumption, but

even if he produces some evidence in rebuttal, the presumption “‘retains evidentiary

weight’” and may be used by the government in support of its motion for detention. Id.

      In this case, it could well be argued that defendant should be ordered detained

due to his flouting of the pretrial release conditions imposed by the Court and the

danger to the community and risk of flight he poses. Indeed, but for the current

circumstances in this country due to COVID-19, the Government may have

recommended pretrial detention at this time. At this point, however, the Government is

recommending that defendant be placed on home confinement with electronic

                                            4
monitoring and that he be given one final opportunity to comply before being detained.

       The Government makes the recommendation for home detention with electronic

monitoring for three reasons. First and foremost, by so quickly and deliberately flouting

the Court’s conditions, defendant has made clear that he cannot be trusted to abide by

those conditions. This is a very serious case, involving the attempted fraud on a

government program designed to help small businesses and its employees in a time of

crisis. The Court very clearly emphasized to defendant the seriousness with which it

views this case. Although the Court previously denied the Government’s

recommendation for home detention, the Court made crystal clear to defendant that it

would not tolerate any violations of the conditions of release it set. This warning was

apparently disregarded by defendant when, less than three days later, he traveled to

Connecticut without permission of the Probation Department or the Court. Defendant’s

contempt for the Court and the Probation Department was further demonstrated when,

on May 9, 2020, defendant blatantly lied to the Probation Department by stating that he

had not had any contact with C.P. in over a week. The dozens of text messages the FBI

has reviewed from defendant to C.P. discussing his arrest clearly disprove this

statement.

       Second, the government believes that Staveley poses a danger to the community

that can be somewhat mitigated by placing him on home detention with electronic

monitoring. Although defendant’s actions toward C.P. may fall short of outright

harassment and intimidation, they left her extremely concerned for her own safety.

This is not the first time defendant has caused women to feel unsafe. In fact, his criminal

                                            5
record shows that he engaged in harassing and threatening conduct with at least four

other women beforehand. On June 4, 2014, defendant was arrested by the Warwick

Police Department on charges of Felony Stalking/Harassment and Violation of a

Protection Order. On August 28, 2014, defendant was again arrested by the Warwick

Police Department, this time for Willful Trespass and Violation of a Protective Order. In

October 2014, defendant entered a nolo contendere plea to the Willful Trespass charge

and was sentenced to 6 months of probation; defendant was also ordered to have no

contact with a victim, an East Greenwich, RI woman named M.W.

       On November 29, 2016, defendant was arrested by the Wayland, MA police for

criminal harassment. According to press reports at the time, defendant was arrested

after engaging in a series of escalating and harassing conduct toward a school principal

in Wayland, MA, including bombarding this victim with text messages and following

her to a restaurant. This behavior culminated in defendant putting flyers on the

windshields of cars parked at Wayland Town Hall and at the local high school, stating

that the woman consumes large amounts of alcohol and was promiscuous. Defendant

was placed on supervised probation in November 2018 and the case was ultimately

dismissed in December 2019. Records from the State of Massachusetts further reveal

that three different women, S.H., C.B. and C.H., filed civil restraining orders against

defendant from 2016-2018.

       Defendant has a long history of engaging in threatening and harassing behavior

toward women. In fact, the only periods in which such conduct does not seem to occur

are when he is in federal custody, serving time for his various fraud schemes.

                                             6
Defendant’s repeated harassment and intimidation of women makes him a danger to

the community. 1

       Defendant also poses a substantial risk of flight. The evidence in this case is

overwhelming as defendant sought SBA guaranteed loans for three separate

restaurants, including one that he did not own, one that was not opened since 2018 and

a third that closed before the current shutdown due to loss of a liquor license. In

addition, defendant and his co-conspirator communicated via email about creating

fictitious documents to submit in support of their loan applications. On the fraud

charges alone, defendant is facing an approximate guideline range of 37-46 months

imprisonment. In addition, he is facing a mandatory consecutive sentence of two years

imprisonment for committing Aggravated Identity Theft for using his brother’s identity

information without his consent in furtherance of the fraud scheme. In all, defendant is

facing an approximate sentence of 5-6 years of imprisonment.

       Defendant is clearly an intelligent man adept at deceiving others. He changed his


1
 In addition to the danger defendant poses to women he encounters, he also poses an
economic danger to the community. This case is the third time in a little more than a
decade that defendant has been charged federally with committing fraud. In 2009, he
was convicted of wire fraud in the District of New Hampshire and was sentenced to 30
months of imprisonment. Shortly after the completion of that sentence, Staveley (then
Kurt Sanborn) resumed his fraudulent activities and was arrested in 2013 in the District
of New Hampshire on charges of wire, mail and bank fraud. In December 2015,
defendant pled guilty to these charges and was ultimately sentenced to 27 months of
imprisonment. Now, a short while after completing this sentence, he is charged with
attempting to defraud the Small Business Administration during a national crisis.
Defendant’s unrelenting commission of economic crimes makes him an economic
danger to the community. See, e.g., United States v. Rocco DeSimone, 2009 U.S. Dist. LEXIS
28793 at *5-6 (D.R.I.) (Almond, J.) (holding that economic crimes may constitute a
“danger to the community” under the Bail Reform Act).
                                             7
name following his prior federal convictions, making it difficult for those he encounters

to learn of his criminal history. He commits fraud by posing as his brother and using his

brother’s social security number and date of birth as his own. Even now, he continues to

deceive people he encounters, including informing his most recent girlfriend that he is

an Intelligence Officer with the United States Navy. Defendant has the incentive to flee

and the ability to do so. He is a risk of flight and the additional safeguards of home

detention with electronic monitoring are appropriate to ensure his appearance at future

court proceedings.

                                   Conclusion

       Defendant Staveley was provided with clear instructions by the Court that he

was not to travel outside the Districts of Massachusetts or Rhode Island without the

prior consent of the Probation Department or the Court. Less than three days later,

defendant did exactly that, showing up uninvited at the house of a former girlfriend,

causing her significant emotional distress. When confronted, defendant then lied to the

Probation Officer, falsely stating that he had no contact whatsoever with C.P. in more

than a week. Defendant has a long history of engaging in harassing conduct toward

women and is a danger to the community and a risk of flight. The Government requests

that the Court amend the order of release to add the condition of home confinement

with electronic monitoring. While this condition does not completely eliminate the

Government’s concerns of dangerousness and risk of flight, it does provide appropriate

additional safeguards. If the defendant violates any conditions set by the Court again,

or acts in a manner deemed threatening or harassing toward others, the Government

                                             8
will promptly seek the detention of this defendant pretrial.


                                                Respectfully submitted,

                                                AARON L. WEISMAN
                                                United States Attorney




                                                Assistant U.S. Attorney
                                                United States Attorney’s Office
                                                50 Kennedy Plaza, 8th Floor
                                                Providence, RI 02903
                                                401-709-5000 (tel)
                                                401-709-5001 (fax)




                                            9
                                CERTIFICATE OF SERVICE

        I hereby certify that on this 11th day of May 2020, I caused the within Motion to be filed
electronically and delivered to:


George West, Esq.

                                                     /s/ Lee H. Vilker________________
                                                     LEE H. VILKER
                                                     Assistant U. S. Attorney
                                                     U. S. Attorney's Office
                                                     50 Kennedy Plaza, 8th Floor
                                                     Providence, RI 02903
                                                     401-709-5000, 401-709-5001 (fax)




                                                10
